Citation Nr: 1410153	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-03 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that denied entitlement to service connection for PTSD; however, the evidence reflects that other psychiatric diagnoses have been rendered.  The Board has recharacterized the issue on appeal accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran was afforded a videoconference hearing before the Board in December 2011.  A transcript of the proceeding is of record.


REMAND

The Veteran contends that he has a psychiatric disorder due to ongoing guilt over an in-service helicopter crash, which claimed the lives of two pilots.  He asserts that he was a helicopter mechanic and worked on the helicopter prior to the crash.  He believes he did something wrong or left tools in the helicopter, causing a mechanical malfunction and crash.

The record contains confirmation that an OH-58 helicopter crashed in the Arizona desert claiming the lives of the two pilots on May 21, 1995.  The Veteran's service personnel records confirm that he worked as a helicopter repairer, specifically for OH-58 helicopters, and was stationed at Fort Hood at that time.  An article of record further shows that the helicopter was regularly maintained at Fort Hood, Texas and crashed due to mechanical failure.  

The RO declined conceding this stressor, finding insufficient evidence to objectively confirm the incident.  The Board disagrees.  

After service, the Veteran was first treated for psychiatric symptoms in 1998, merely two years after separation from service.  Since that time, the Veteran has been diagnosed with PTSD, depression, and anxiety related to this helicopter incident.  For example, an October 2009 VA outpatient treatment record shows that the Veteran was diagnosed the Veteran with "depression/anxiety" noting the Veteran's remorse and guilt over a helicopter crash that killed members of his unit. 

Also noteworthy, in September 1998, a private physician, Dr. Z, opined that the Veteran developed depression and anxiety episodes because of his "long-standing" joint pain. The Veteran is currently service-connected for tendonitis of the legs, and a low back disability. 

The Veteran has not been afforded a VA examination in response to his claim.  In light of the above circumstances, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of the claim.  

The Veteran testified during his December 2011 hearing that he no longer receives VA treatment for his psychiatric symptoms, but rather prefers civilian medical care.  There are no private treatment records in the claims folder or electronic record dated after 1999.  The originating agency should undertake appropriate development to obtain any outstanding medical treatment records relevant to the Veteran's claim.

In a July 2008 statement, the Veteran indicated that he is receiving Social Security Administration (SSA) disability benefits.  Since records supportive of the Veteran's claim could be in the possession of the SSA, development to obtain the SSA records is also in order.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center in Washington, D.C. for the following actions:

1. Send the Veteran a letter providing all required notice in response to the claim for service connection for psychiatric disability other than PTSD, to include notice with respect to service connection on a secondary basis.

2. Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include the records pertaining to the aforementioned private treatment.  All efforts to obtain the records must be fully documented if any requested records are not obtained.

3. Obtain a copy of the decision awarding the Veteran SSA disability benefits and the record upon which the decision was based.  

4. Then, afford the Veteran a VA examination by a psychiatrist or psychologist.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether (1) there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or, in the alternative, (2) there is a 50 percent or better probability that the disorder was caused or aggravated by his service-connected bilateral leg tendinitis and/or low back disability.

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis, to include the stressor(s) resulting in the disorder.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.

The rationale for all opinions expressed must be provided.  If any required opinion cannot be provided, the examiner should explain why.  In particular, if an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

